DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 and 14-20 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 02/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/18/2021 is withdrawn because claims 1-11 have been amended to have dependency on allowable claim 12. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-20 remain pending in the application for examination.

Drawings
The drawings were received on 04/05/2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James McGee on 04/16/2021.

The application has been amended as follows: 

IN THE CLAIMS
Claim 6 (currently amended): The method of claim 5, further comprising the step of G) attaching [[a trigger]] the pole, wherein the trigger line guide is attached substantially perpendicular to the [[trigger]] pole and the releasable fastener is pivotably attached to the [[trigger]] pole.

Claim 9 (Currently amended):   The method of claim 8, further comprising the step of [[H)]] raising the collection tube out of the sediment-substrate.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 12, Kuhn et al. (DE 4318347; English machine translation provide by the Examiner; “Kuhn”) teaches a device (1; Figures 1-6) for collecting a sample ([0020]) of one or more substrates (Sediment bottom 32; [0012 and 0022]; See Figures 2-3 and 6), comprising: a collection tube (8; Figures 1-3 and 6) having a first end (12; Figure 1) and a second end (16; Figure 1); a cap (10; Figure 1) pivotable about the first end ([0023]; See Figures 1-3); a footplate (15 and 17; Figures 1-3) pivotable about the second end ([0023]; Figures 1-3); a releasable fastener (14 and 37; Figures 1-5), the releasable fastener (14 and 37) configured to releasably attach (elements 10, 15 and 17 area attached to elements 14 and 37 through the interface of elements 13 and 21; See Figures 1-3; [0021-0023]) to the cap (10) and footplate (15 and 17); a trigger line (23 and 30; Figures 1-5) coupled to the releasable fastener (14 and 37; [0023]; See Figures 1-6) and configured to be pulled (See Figures 1-5; [0023]); a trigger line guide (58; Figure 4) configured to position the trigger line (23 and 30; See Figures 1-5) to activate the releasable fastener ([0023 and 0027]; See Figures 1-5);  24110686 wherein the cap (10) and the footplate (15 and 17) are configured to be biased closed (See Figure 3) so that a watertight compartment (within the tube 8; See Figure 3) is established inside the collection tube (8; Figures 1-3) when the cap (10) and the footplate (15 and 17) are 

Blake (US 2,137,128) teaches that the trigger line (31; Figures 1-2) is pulled (Page 2, Column 1, Lines 60-67) by a user (Page 2, Column 1, Lines 60-67) of the device (Figures 1-2; Page 1, Column 1, Lines 30-34).




However, even in the event that the cabling of Kuhn is modified for it by a pole, Kuhn teaches and uses a single actuating means which is used to both raise/submerge the device and to trigger the releasable fastener rather than a single component to raise/submerge the device and a single component to trigger the releasable fastener, as taught by O’Kane.  Based on the structural configuration of Kuhn and O’Kane, it would not be obvious to one having ordinary skill in the art to combine the structural components of O’Kane along with the structural components of Kuhn because it would alter significantly the operation of Kuhn to the point that is would become inoperable.  MPEP 2143.01, Subsection V states “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)”. 

Therefore, in regards to claim 12, the specific limitations of "a trigger line coupled to the releasable fastener and configured to be pulled by the user independent of the user controlling the pole to submerge and raise the collection tube" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 1-11 and 14-20 are also allowed for depending on claim 12.



Regarding claim 13, Kuhn et al. (DE 4318347; English machine translation provide by the Examiner; “Kuhn”) teaches a device (1; Figures 1-6) for collecting a sample ([0020]) of one or more substrates (Sediment bottom 32; [0012 and 0022]; See Figures 2-3 and 6), comprising: a collection tube (8; Figures 1-3 and 6) having a first end (12; Figure 1) and a second end (16; Figure 1); a cap (10; Figure 1) pivotable about the first end ([0023]; See Figures 1-3); a footplate (15 and 17; Figures 1-3) pivotable about the second end ([0023]; Figures 1-3); a releasable fastener (14 and 37; Figures 1-5), the releasable fastener (14 and 37) configured to releasably attach (elements 10, 15 and 17 area attached to elements 14 and 37 through the interface of elements 13 and 21; See Figures 1-3; [0021-0023]) to the cap (10) and footplate (15 and 17); a trigger line (23 and 30; Figures 1-5) coupled to the releasable fastener (14 and 37; [0023]; See Figures 1-6) and configured to be pulled (See Figures 1-5; [0023]); a trigger line guide (58; Figure 4) configured to position the trigger line (23 and 30; See Figures 1-5) to activate the releasable fastener ([0023 and 0027]; See Figures 1-5);  24110686 wherein the cap (10) and the footplate (15 and 17) are configured to be biased closed (See Figure 3) so 

Blake (US 2,137,128) teaches that the trigger line (31; Figures 1-2) is pulled (Page 2, Column 1, Lines 60-67) by a user (Page 2, Column 1, Lines 60-67) of the device (Figures 1-2; Page 1, Column 1, Lines 30-34).

In claim 13, the specific limitations of "wherein the releasable fastener has a hook and pin configuration, wherein the trigger line is attached to the pin, and the trigger line guide is configured to allow a component of the force which is applied to the trigger line to be applied in a direction substantially along a center of the pin" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856